Citation Nr: 0834447	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to June 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A review of the record reveals both notice and 
due process deficiencies which must be corrected.  

The record reflects that on September 22, 2008 Board 
administrative personnel contacted the veteran to ask for 
clarification regarding whether he had a representative.  The 
veteran submitted VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, for the 
National Association of County Veterans Service Officers.  As 
the veteran has only recently appointed this organization as 
his representative, it has not had an opportunity to review 
his file and the veteran indicated to Board administrative 
personnel that he wanted such review.  The opportunity for 
effective representation is a bedrock in the foundation of an 
equitable adjudication system; and a failure to afford a 
veteran/claimant the opportunity to benefit from such 
representation is a due process deficiency that must be 
addressed prior to any merits review.

The Board also notes that the veteran has not received 
sufficient notice of what is required to reopen his claims of 
service connection for bilateral hearing loss and tinnitus.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice provisions of 38 U.S.C.A. § 5103(a) require, 
in a claim to reopen a previously finally denied claim, that 
VA must notify a claimant of why his claim was previously 
denied, the evidence and information that is necessary to 
reopen a claim, and of what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  While the veteran 
received notice in an April 2006 letter that his claims had 
previously been denied and of the definition of new and 
material evidence, he was not otherwise provided with a Kent 
complying notice letter.  Specifically, he has not been 
informed of what type of evidence and information would 
suffice to reopen the claim and of the reason why his claim 
was previously denied.  As this case must be remanded anyway 
to cure a due process deficiency, the RO will also have an 
opportunity to provide the veteran with notice that complies 
with Kent.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran the 
notice required in claims to reopen 
(specifically under the standard 
applicable for claims filed since August 
29, 2001) in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran and his representative should have 
ample opportunity to respond, and the RO 
should arrange for any further development 
suggested by their response.

2.	The RO should then forward the 
veteran's claims folder to the local 
division of National Association of County 
Veterans Service Officers to afford them 
the opportunity to review the file and 
present written argument on behalf of the 
veteran.  After that is completed, the RO 
should review any written presentation by 
the representative, determine whether any 
further development is necessary and, if 
so, arrange for such development.  Then 
the case should be processed in accordance 
with accepted appellate practice, and 
returned to the Board for further 
appellate review.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




